DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent upon itself, therefore it is indefinite because it is unclear which limitations from the preceding claims are included in the scope of claim 3. Claims 4 and 7 are rejected by dependence. 
Claim 10 is dependent upon claim 9 which has been cancelled. Therefore, claim 10 is indefinite because it is unclear which limitations from the preceding claims are included in the scope of claim 10. Claims 12-14 are rejected by dependence.
Claim 16 recites the limitation "said first and second sealing members" in line 1. Claim 15, from which claim 16 depends, recites “a second sealing member”, but there is insufficient antecedent basis for a “first sealing member” in the claim.

Allowable Subject Matter
Claims 1, 2, 15, 17-20, and 23 are allowed. Claims 3, 4, 7, 10, 12-14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Buynitzky (US 0136487). Buynitzky discloses a pipe comprising a cylindrical tube housing (outer tube A) (fig. 2, Col 2: [0005]); a body (cylindrical hollow boss C and mouthpiece B) comprising a rear body portion rotatable relative to said lower open end portion of said housing (Col 3: [0004], fig. 2, Col 2: [0001]; the mouth-piece B is attached to a cylindrical boss, C, which fits within the end of the tube A and is capable of rotation on its axis therein); and an auger (spiral flange F) comprising a first end portion engaged with said mouthpiece (Col 2: [0003], tube D, the same being provided on its outer surface with a spiral flange F) and a second end portion extending to form a bowl area within said upper open end portion of said housing (fire tube H is sleeved within housing A to form the bowl portion at the end of the auger, F, Col 3: [0003]); rotation of the mouthpiece causes the rotation of the auger (Col 2: [0003]; the revolution of the tube D by turning the mouth-piece B... where the spiral flange is provided on the surface of D) causing the smoking material within said glass housing to move toward the bowl area; further rotation of said body causes said auger to expel the smoking material from said upper open end portion of said glass housing (Col 3: [0004] – Col 4: [0002]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE A WILL/Examiner, Art Unit 1747